Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/20 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1, 3-6, 9-13, 16, 18, 20, 22-23, 26-27, and 36 drawn to a modified human Factor XIa polypeptide) in the reply filed on July 22, 2019, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific modified human FXIa as a modified human FXIa polypeptide comprising a first mutation at a position corresponding to position 557 of SEQ ID NO: 1, a cysteine to serine substitution at a position corresponding to position 482 of SEQ ID NO: 1, and a signal peptide of SEQ ID NO: 6) in the reply filed on July 22, 2019, is acknowledged.  

Status of Claims
Claims 1-36 were originally filed on January 19, 2018. 
The amendment received on June 21, 2018, canceled claims 2, 7-8, 14-15, 17, 19, 21, 24-25, 28-29, and 32-35; and, amended claims 3-6, 9-13, 16, 18, 20, 22-23, 26, 30-31, and 36.  The amendment received on March 10, 2020, canceled claims 3-5, 11-12; and amended claims 1, 6, and 9.
Claims 1, 6, 9-10, 13, 16, 18, 20, 22-23, 26-27, 30-31, and 36 are currently pending and claims 1, 9-10, 13, 16, 18, 20, 22-23, 26-27, and 36 under consideration as claims 30-31 are withdrawn from  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2019.

Priority
The present application claims status as a 371 (National Stage) of PCT/US16/43555 filed July 22, 2016, and claims priority under 119(e) to U.S. Provisional Application No. 62/196,085 filed on July 23, 2015. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 as open-ended requiring 100% identity to SEQ ID NO: 2 with any N-/C-terminal additions.  As such, the scope of claim 1 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  
Please note that the Examiner is interpreting the scope of claim 16 as open-ended requiring 100% identity to SEQ ID NO: 6 or 7 with any N-/C-terminal additions.  As such, the scope of claim 16 is analogous to “comprising the sequence of SEQ ID NO: 1” above.  

Maintained/Modified Rejections in light of Applicants’ Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).	

Claims 1, 9-10, 18, 20, 22-23, 26-27, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Meguid et al. U.S. Publication No. 7,217,794 B2 published on January 10, 2013 (cited in the IDS received on 12/21/18) in view of Su et al., J. Biol. Chem. 286:31904-31914 (2011) (cited in the Action mailed on 11/20/19), and Gailani et al., J. Thromb. Haemost. 13:1383-1395 (first available June 2015) (cited in the Action mailed on 11/20/19).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1 and 10, with respect to a modified human FXIa polypeptide comprising SEQ ID NO: 2 (i.e., having the mutation C482S and S557A) as recited in instant claim 1; with respect to where the modified human FXIa polypeptide does not comprise a dimerization domain as recited in instant claim 10:
	Abdel-Meguid et al. teaches a purified, less than full-length protein fragment of Factor XI (i.e., FXI) such as a protein consisting essentially of the catalytic domain of FXI, which corresponds to residues 370-607 of SEQ ID NO: 1 (i.e., human FXI) (i.e., 100% identical with instantly claimed residues 370-606 of SEQ ID NO: 1 and identical to instant SEQ ID NO: 2 except for the two substitutions: C482S and 557A)  (See Abdel-Mequid specification, col. 52, lines 25-42).  Plus, Abdel-Mequid et al. teaches that this purified FXI fragment consisting essentially of the catalytic domain of FXI can comprises one or more mutations including (a) a mutation of a residue that is otherwise post-translationally modified either naturally or in an organism used for recombinant expression, (b) a mutation that alters the charge of FXI, (c) a mutation that eliminates a free, reactive sulfhydryl group of a cysteine, (d) a combination of mutations that together alter the distribution of charge density without altering the overall charge of FXI, (e) a mutation of the 
	In Example 5, Abdel-Meguid et al. discloses that modification of the human protein structure of FXIcat is achievable by mutational change of the DNA plasmid prior to the introduction into the organism for gene expression (See Abdel-Meguid specification, col. 56, lines 44-47).  One mutational change at position 482, which removes the free sulfhydryl group of the cysteine residue by substituting serine for cysteine (See Abdel-Meguid specification, col. 57, lines 40-52) thereby resulting in a C482S substitution.  The catalytic domain of FXI contains a single cysteine residue (Cys482) that is not involved in a disulfide bond (See Abdel-Meguid specification, col. 57, lines 40-52).  This Cys482 forms a disulfide bond with Cys362 in intact FXI and thus is unpaired in the modified FXI having the C482S mutation (See Abdel-Meguid specification, col. 57, lines 40-52).   
	Therefore, the teachings of Abdel-Meguid et al. suggests the claim limitations with respect to a modified human FXIa polypeptide comprising SEQ ID NO: 2 where the cysteine at position 482 is substituted to a serine as recited in instant claim 1; and with respect to where the modified human FXIa polypeptide does not comprise a dimerization domain as recited in instant claim 10. 
	Regarding where the serine at position 557 is substituted to alanine in instant SEQ ID NO: 2, Su et al. teaches FXI is a 160-kDa homodimeric protein that circulates in human plasma in complex with high molecular weight kininogen at a concentration of 30 nM (4–6 µg/ml) (See Su article, pg. 31904, col. 1, 1st paragraph).  FXI is activated to FXIa by cleavage of the scissile bond between Arg369 and Ile370 by factor XIIa (FXIIa) or thrombin or by autoactivation in the presence of a negatively charged surface (See Su article, pg. 31904, col. 1, 1st paragraph to col. 2, 1st paragraph).  Upon activation, each of the identical subunits contains a 50-kDa heavy chain and a 30-kDa light chain (See Su article, pg. 31904, col. 2, 1st paragraph).    The NH2-terminal heavy chain is composed of four tandem repeat sequences called Apple domains (Apple 1 to Apple 4), and the COOH-terminal light chain contains the catalytic triad residues His413, Asp462, and Ser557 (His57, Asp102, and Ser195; chymotrypsin numbering system) (See Su st paragraph).  As depicted in Figure 1, these catalytic triad residues constitute active sites of FXIa (See Su article, pg. 31908, Fig. 1).  As such, the mechanism by which serine proteases recognize and cleave their substrates and inhibitors involve the formation of this catalytic triad located at the entrance of the substrate/inhibitor-binding pocket, the geometry of which is stabilized by hydrogen bonds (See Su article, pg. 31909, col. 2, last paragraph to pg. 31910, col. 1, 1st paragraph).  The formation of a tetrahedral transition state intermediate that is stabilized by hydrogen bonds between an oxyanion intermediate and the amido groups of Ser195 (i.e., Ser557) and Gly193 is required for the hydrolysis of peptide bonds by serine proteases (See Su article, pg. 31910, col. 1, 1st paragraph).  Thus, the teachings of Su et al. suggest that Ser557 is one of three residues that form the active catalytic triad thereby constituting a critical residue for FXIa activity including catalytic activity.  Furthermore, as will be further articulated below, an ordinary skilled artisan would be motivated to try substituting the serine at position 557 with a non-conservative substitution in order to render a modified FXIa polypeptide catalytically ineffective given that there are a finite number of non-conservative substitutions with serine. 
	Gailani et al. teaches a phase 2 trial showing that reduction of FXI may be more effective than low molecular weight heparin at preventing venous thrombosis during knee replacement surgery provides proof of concept for the premise that an antithrombotic effect can be uncoupled from an anticoagulant effect in humans by targeting components of contact activation (See Gailani article, abstract).  Moreover, Gailani et al. teaches in Table 1 the advantages and disadvantages for targeting FXI where the advantages include lowering plasma FXI level reduced VTE incidence in humans after knee replacement surgery without aggravating bleeding, increased plasma FXI levels increase risk for VTE, stroke, and possibly myocardial infarction, and FXI inhibition causes a potent anti-inflammatory effect and blunts disseminated intravascular coagulation in murine sepsis models (See Gailani article, pg. 1387, Table 1).  Therefore, the teachings of Gailani et al. suggest modifying a human FXIa catalytic domain such that the FIXa polypeptide does not exhibit catalytic activity. 

	For claims 1, 9, and 18, with respect to where the polypeptide specifically binds a catalytic domain directed FXIa inhibitor as recited in instant claim 1; with respect to where the polypeptide exhibits reduced interactions with thrombin or a platelet receptor relative to a full length FXIa polypeptide having the sequence of SEQ ID NO: 1 as recited in instant claim 9; and with respect to where the modified human FXIa polypeptide has reduced procoagulant as recited activity compared to a full length FXIa polypeptide having the sequence of SEQ ID NO: 1 or wherein the modified human FXIa polypeptide lacks anticoagulant activity as recited in instant claim 18: 
Regarding where the polypeptide specifically binds a catalytic domain directed FXIa inhibitor, although Abdel-Meguid et al. does not expressly disclose that a modified polypeptide comprising SEQ ID NO: 2 specifically binds an FXIa inhibitor, the Examiner would like to remind Applicants that the preamble recites a modified human FXIa polypeptide, and while the use of a descriptive clause, i.e. “specifically binds an FXIa inhibitor" when referring to the contemplated use (i.e. “intended use”) of a claimed polypeptide is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
	Additionally and/or alternatively, pursuant to MPEP 2112(IV), the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherency characteristic necessarily flows form the teachings of the applied prior art. Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990).  As discussed for claim 1 above, the modified FXIa polypeptide comprising the catalytic domain corresponding to residues 370-607 of SEQ ID NO: 1 with two substitutions of C482S and S557A is suggested by the combination of the Abdel-Meguid and Su references.  Notably, Abdel-Meguid et al. teaches that a modified FXIa polypeptide that comprises a C482S mutation is structurally distinct from the wild type human FXI protein by removing a free sulfhydryl group on the protein surface thereby precluding the formulation of a disulfide bond with intact FXIa.  Moreover, Abdel-Meguid et al. teaches in Examples 14-21, the crystallization of a mutant modified FXIa polypeptide having four mutations including the C482S mutation, with an FXIa inhibitor thereby demonstrating that a modified FXIa polypeptide specifically binds with an FXIa inhibitor.  Su teaches that a modified FXI polypeptide is structurally distinct from the wild type human FXI protein because the serine residue at position 557 is one of three residues that form the active catalytic triad thereby constituting a critical residue for FXIa activity including catalytic activity.  As such, substituting the serine residue at position 557 with alanine would render the catalytic triad inactive.  Thus, the catalytic domain of the modified FXIa polypeptide suggested by the combination of Abdel-Meguid and Su is structurally distinct 
	Therefore, since Abdel-Meguid et al. in combination with Su et al. and Gailani et al. suggest a modified human FXIa polypeptide comprising SEQ ID NO: 2, the functional properties (i.e., specifically binding an FXIa inhibitor; exhibiting reduced interactions with thrombin or a platelet receptor relative to a full-length polypeptide having the sequence of SEQ ID NO: 1; the modified FXIa polypeptide having reduced procoagulant activity compared to a full-lenth FXIa polypeptide having the sequence of SEQ ID NO: 1; or the modified FXIa polypeptide lacking anticoagulant activity) of the polypeptide as claimed and the known polypeptide are necessarily the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of new functional properties (i.e., specifically binding an FXIa inhibitor; exhibiting reduced interactions with thrombin or a platelet receptor relative to a full-length polypeptide having the sequence of SEQ ID NO: 1; the modified FXIa polypeptide having reduced procoagulant activity compared to a full-lenth FXIa polypeptide having the sequence of SEQ ID NO: 1; or the modified FXIa polypeptide lacking anticoagulant activity) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).
	Additionally and/or alternatively, pursuant to MPEP 2112.01, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  Therefore, if the teachings of Abdel-Meguid et al. in combination with the teachings of Su et al. and Gailani et al. suggest a modified human FXIa polypeptide comprising SEQ ID NO: 2 thereby suggesting the claimed structural limitations, then the functional properties of the claimed structure must be necessarily present.  Therefore, the combined teachings of Abdel-Meguid et al., Su et al., and Gailani et al. suggest the functional claim limitations as recited in instant claims 1, 9, and 18.  

	For claims 20 and 22, with respect to where the FXIa inhibitor is a polypeptide, a peptidomimetic, an antibody, a small molecule or a nucleic acid as recited in instant claim 20; and with respect to where the FXIa inhibitor selectively binds FXIa over FXI as recited in instant claim 22:	
	Abdel-Meguid et al. teaches that compounds that may inhibit FXIa activity can be synthetic organic molecules, naturally occurring organic molecules and derivatives thereof, nucleic acid molecules, biosynthetic proteins or peptides, naturally occurring proteins or peptides, antibodies, or peptidomimetics (See Abdel-Meguid specification, col. 51, 58-63; col. 52, lines 4-8).  Although Abdel-Meguid et al. does not expressly teach that a modified FXIa polypeptide comprising SEQ ID NO: 2 specifically binds to an FXIa inhibitor wherein the inhibitor is a polypeptide, a peptidomimetic, an antibody, a small molecule, or a nucleic acid, as discussed above for claim 1, and does not expressly teach that the FXIa inhibitor selectively binds FXIa over FXI, the intended use (i.e., specifically binding to a catalytic domain directed FXIa inhibitor as recited in instant claim 1) of the claimed modified human FXIa polypeptide is not a structural limitation and thus of no significance in determining the patentability thereof over the prior art.  As such, claim limitations further limiting the intended use (i.e., specifically binding a catalytic domain directed FXIa inhibitor wherein the inhibitor is a polypeptide, a peptidomimetic, an antibody, a small molecule, or a nucleic acid and/or where the FXIa inhibitor selectively binds FXIa over FXI) would similarly not be structural limitations and thus of no significance in determining the patentability thereof over the prior art.

	For claims 23 and 26-27, with respect to an isolated nucleic acid molecule comprising a nucleotide sequence encoding the modified human FXIa polypeptide as recited in instant claim 23; with respect to a vector comprising the nucleic acid molecule as recited in instant claim 26; and with respect to an isolated host cell comprising the vector as recited in instant claim 27:
	Abdel-Meguid et al. teaches a purified nucleic acid encoding one or more of the proteins or protein fragments including a modified human FXI polypeptide having a mutation that eliminates a free, reactive sulfhydryl group of a cysteine (See Abdel-Meguid specification, col. 53, lines 11-16).  Preferably, 
Furthermore, in Example 1, Abdel-Meguid et al. teaches a human FXI cDNA fragment encompassing amino acids 370-607 of SEQ ID NO: 1 which was subcloned into pPICZαA thereby forming the plasmid, pPICZαA FXIcat (See Abdel-Meguid specification, col. 53, lines 26-34).  The plasmid was then transformed into yeast cells to allow for protein expression (See Abdel-Meguid specification, col. 53, lines 34-50).  The cell supernatants were then analyzed (See Abdel-Meguid specification, col. 53, lines 51-52) thereby constituting an isolated host cell comprising the vector.  Therefore, the teachings of Abdel-Meguid et al. satisfy the claim limitations as recited in instant claims 23 and 26-27.

	For claim 36, with respect to a pharmaceutical composition comprising the polypeptide and a pharmaceutically acceptable excipient:
Abdel-Meguid et al. teaches in several examples, a modified FXIa polypeptide having a mutated catalytic domain where the modified FXIa polypeptide is in solution with various excipients such as DMSO and/or Tris-HCl/ammonium sulfate (See Abdel-Meguid specification, cols. 61-64, Examples 13-21).  For example, in Example 13, the crystallization of a triple mutant FXIcat, i.e., S434A, T475A and K437A, with a FXI inhibitor, benzamidine (See Abdel-Meguid specification, col. 61, lines 46-50).  In the process of crystallizing the two compounds together, benzsamidine was added to the protein at a concentration of 1 mM and the complex was concentrated to about 18-20 mg/ml (See Abdel-Meguid specification, col. 61, lines 46-50).  Cubic crystals were obtained in 2.0 M ammonium sulfate and 0.1 Tris-HCl, pH 7.5 – 9.0 at 20ºC (See Abdel-Meguid specification, col. 61, lines 50-52).  It is noted that the instant specification defines a pharmaceutically acceptable excipient as any material which, when combined with an active ingredient, allows the ingredient to retain biological activity and is non-reactive with the subject’s immune system (See instant specification, paragraph [0072]).    
As such, although not expressly disclosed as a pharmaceutical composition, the combination of the modified FXIa polypeptide complexed with benzamidine in ammonium sulfate and TRis-HCl constitutes a pharmaceutical composition comprising the modified human FXIa polypeptide and a pharmaceutically acceptable excipient (i.e., ammonium sulfate and Tris-HCl).  Moreover, although, 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Abdel-Meguid et al. does not expressly teach a modified FXIa polypeptide comprising SEQ ID NO: 2 (i.e., residues 270-607 of SEQ ID NO: 1 with a C482S and S557A mutation as recited in instant claim 1 and does not comprise a dimerization domain as recited in instant claim 10.  However, the combination of Su et al. and Gailani et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a modified FXIa polypeptide comprising SEQ ID NO: 2 (i.e., residues 270-607 of SEQ ID NO: 1 with a C482S and S557A mutation as recited in instant claim 1 and does not comprise a dimerization domain as recited in instant claim 10, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Abdel-Meguid et al. and modify a human FXIa polypeptide comprising a catalytic domain corresponding to amino acids 370-607 of SEQ ID NO: 1 by substituting serine at position 557 for alanine and cysteine at position 482 for serine thereby rendering the catalytic domain inactive in order to lower plasma FXIa level reduced VTE incidence in humans after knee replacement surgery without aggravating bleeding, and FXIa inhibition causes a potent anti-inflammatory effect and blunts disseminated intravascular coagulation in murine sepsis models.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Ser557 was known to be one of three residues that form the catalytic triad of FXI and is critical for FXIa catalytic activity as taught by Su et al.; and because inhibiting or reducing FXIa 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the modified human FXIa polypeptide of Abdel-Meguid et al. comprised a substitution at position 482 of cysteine to serine to remove the free sulfhydryl group and no dimerization domain and therefore substituting one of the residues that form the active catalytic triad critical for catalytic activity such as Ser557 with a finite number of non-conservative substitution such as alanine would support the inactivation of the catalytic domain of the modified human FXIa polypeptide thereby lowering plasma FXI level reduced VTE incidence in humans after knee replacement surgery without aggravating bleeding, and causing a potent anti-inflammatory effect and blunting disseminated intravascular coagulation in murine sepsis models by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or an "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Meguid et al. U.S. Publication No. 7,217,794 B2 published on January 10, 2013 (cited in the IDS received on 12/21/18) in view of Su et al., J. Biol. Chem. 286:31904-31914 (2011), and Gailani et al., J. Thromb. Haemost. 13:1383-1395 (first available June 2015), as applied to claim 1 above, and further in view of Morant U.S. Patent No. 8,859,254 B2 issued on October 14, 2014, The Signal Peptide Database, Accession ID. 7428, 4 pages (first available 1986), and DePalma, Genet. Eng. Biotechnol. News, available online at https://www.genengnews.com/insights/poly-his-tags-improve-protein-purification/, 7 pages (2014), as applied to claims 13 and 16 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 1, please see discussion of Abdel-Meguid et al., Su et al., and Gailani et al. above. 

	For claims 13 and 16, with respect to where the modified human FXIa polypeptide further comprises a signal peptide as recited in instant claim 13; and with respect to where the modified human FXIa polypeptide comprises the amino acid sequence of SEQ ID NO: 6 as recited in instant claim 16:
	Please see discussion of Abdel-Meguid et al. above regarding the substitution of Cys482Ser.  Also please see discussion of Su et al. and Gailani et al. above regarding the substitution of Ser557Ala.
	Morant teaches polynucleotides encoding a signal peptide which is operably linked to a gene encoding a protein wherein the gene is foreign to the polynucleotide encoding the signal peptide (See Morant specification, col. 3, lines 5-15).  A signal peptide is linked to the N-terminus of a polypeptide and directs the polypeptide into the cell’s secretory pathway (See Morant specification, col. 22, lines 14-17).  A foreign signal peptide coding sequence may be required when the coding sequence does not naturally contain a signal peptide coding sequence (See Morant specification, col. 22, lines 23-25).  Alternatively, a foreign signal peptide sequence may simply replace the natural signal peptide coding sequence in order to enhance secretion of the polypeptide (See Morant specification, col. 22, lines 25-28).  However, Morant teaches that any signal peptide coding sequence that directs the expressed polypeptide into the secretory pathway of a host cell may be used (See Morant specification, col. 22, lines 28-31).  
	The Signal Peptide reference teaches the amino acid sequence of mouse Ig heavy chain V region 3 where the signal sequence is residues 1-19 (See the Signal Peptide reference, pg. 3).  When comparing the mouse signal peptide sequence with the signal peptide sequence depicted in instantly claimed SEQ ID NO: 6 (i.e., residues 1-19), there is 100% identity.  Therefore, the combination of Morant and the Signal Peptide reference suggest utilizing a foreign signal peptide fused to the N-terminus of a polypeptide in order to enhance secretion of the polypeptide wherein the signal peptide depicted in instantly claimed SEQ ID NO: 6 is a known signal peptide sequence. 
th paragraph).  Moreover, DePalma teaches that His-tagging is a powerful technique for purifying proteins in research quantities for characterization, activity determination, proteomic studies, and with biomanufacturing in mind, and the identification of high-producing cell lines (See DePalma article, pg. 4, 2nd to last paragraph).  Therefore, the teachings of DePalma suggest utilizing a His-tag including a His x 8 tag in order to purify proteins in research quantities for characterization, activity determination, proteomic studies, and with biomanufacturing in mind, and to identify of high-producing cell lines.
	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Abdel-Meguid et al., Su et al., and Gailani et al. do not expressly teach where the modified human FXIa polypeptide further comprises a signal peptide as recited in instant claim 13.  However, the teachings of Morant cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	Abdel-Meguid et al., Su et al., and Gailani et al. do not expressly teach where modified human FXIa polypeptide comprises the amino acid sequence of SEQ ID NO: 6 as recited in instant claim 16.  However, the combination of Morant, the Signal Peptide reference, and DePalma cures this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to where the modified human FXIa polypeptide further comprises a signal peptide as recited in instant claim 13, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Abdel-Meguid et al., Su et al., and Gailani et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the modified human FXIa polypeptide of Abdel-Meguid et al., Su et al., and Gailani et al. comprised SEQ ID NO: 2 and therefore fusing a foreign signal peptide to the N-terminus of the modified human FXIa polypeptide would support the enhancement of the secretion of the polypeptide by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to where modified human FXIa polypeptide comprises the amino acid sequence of SEQ ID NO: 6 as recited in instant claim 16, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Abdel-Meguid et al., Su et al., and Gailani et al. and modify a human FXIa polypeptide comprising SEQ ID NO: 2 with a foreign signal peptide fused to the N-terminus wherein the foreign signal peptide is the mouse Ig heavy chain V region 3 as depicted in the Signal Peptide reference in order to enhance the secretion of the polypeptide and to modify the C-terminus of the polypeptide with a His x 8 tag in order to purify the polypeptide in research quantities for characterization, activity determination, proteomic studies, and with biomanufacturing in mind, and to identify of high-producing cell lines.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because fusing a foreign signal peptide to a polypeptide was known to enhance the secretion of the polypeptide as taught by Morant; because the mouse Ig heavy chain V region 3 signal peptide was known to function as a signal peptide as taught by the Signal Peptide reference; and because fusing a His tag comprising three to ten histidine residues to the N- or C-terminus of a polypeptide was known to purify proteins in research quantities for characterization, activity 
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the modified human FXIa polypeptide of Abdel-Meguid et al., Su et al., and Gailani et al. comprised SEQ ID NO: 2 and therefore fusing a foreign signal peptide such as the mouse Ig heavy chain V region 3 signal peptide to the N-terminus of the modified human FXIa polypeptide and fusing a His x 8 tag to the C-terminus of the polypeptide would support the enhancement of the secretion of the polypeptide and the purification of the polypeptide in research quantities for characterization, activity determination, proteomic studies, and with biomanufacturing in mind, and to identify of high-producing cell lines by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments 
	Applicants contend that the combination of references do not render the instantly claimed invention obvious because (1) an ordinary skilled artisan would have understood that combining the cited references as described by the Examiner would not in fact have led to the outcome allegedly motivated by Gailani given that Gailani is clearly only concerned about reducing endogenous levels of FXI, which as demonstrated in Example 2 of the instant specification, the instantly claimed polypeptide had no effect on endogenous FXIa (See Applicant’s Response received on 12/16/20, pg. 6); (2) the claimed polypeptides are not themselves inhibitors of FXIa, but rather are reversal agents that are designed to inhibit inhibitors of FXIa (See Applicant’s Response received on 12/16/20, pg. 6); and (3) even if Gailani provides a .

Response to Arguments
Applicant's arguments filed 12/16/20 for claims 1, 9-10, 13, 16, 18, 20, 22-23, 26-27, and 36 as being unpatentable under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons.
In response to Applicant’s first argument, i.e., an ordinary skilled artisan would have understood that combining the cited references as described by the Examiner would not in fact have led to the outcome allegedly motivated by Gailani given that Gailani is clearly only concerned about reducing endogenous levels of FXI, which as demonstrated in Example 2 of the instant specification, the instantly claimed polypeptide had no effect on endogenous FXIa, it is found unpersuasive.  It is acknowledged that Gailani teaches advantages of targeting FXI include reducing plasma (i.e., endogenous) levels of FXI.  However, the question at hand is if an ordinary skilled artisan would be motivated to inactivate the catalytic domain of a FXIa polypeptide thereby abolishing and/or reducing the catalytic activity of the FXIa modified polypeptide.  As discussed in the rejection above, Gailani teaches that reducing FXI correlates to an anti-thrombotic effect that can be uncoupled from an anticoagulant effect in humans by targeting components of contact activation.  Such an intended result is desired by the instantly claimed FXIa polypeptide.  More specifically, instant claim 9 is directed to where the FXIa polypeptide exhibits reduced interactions with thrombin…relative to a full-length FXIa polypeptide of SEQ ID NO: 1.  The mechanism by which the claimed modified FXIa exhibits reduced anti-thrombosis (e.g., reducing endogeneous FXI levels) is not dispositive as to whether an ordinary skilled artisan would be motivated to reduce thrombosis by rendering a FXIa polypeptide catalytically inactive.  The teachings of Gailani provide an ordinary skilled artisan with the requisite motivation to utilize a FXIa polypeptide that exhibits an anti-thrombotic effect by rendering the catalytic domain inactive.  
Additionally, notwithstanding the teachings of Gailani, with respect to the data depicted in Figure 2 in the instant specification, it is acknowledged that the specification teaches that the data demonstrates SS557A alone.  In other words, the column designated “FXIs-a” only demonstrates that the claimed FXIa polypeptide lacks catalytic activity, but not the effect that the modified FXIa polypeptide has on FXIa in the absence of an inhibitor.  Moreover, it appears that at a high concentration of the modified FXIa polypeptide (i.e., 500nM) in combination with FXIa and an inhibitor, there is an increased level of FXIa (i.e., over 140%).  As such, it appears that the modified FXIa polypeptide may have an effect on FXIa.  Without additional data demonstrating the effect of the modified FXIa polypeptide on FXIa in the absence of an inhibitor, a determination of the effect of the modified FXIa polypeptide on FXIa cannot be made.  Therefore, contrary to Applicant’s argument, the teachings of Gailani provides the requisite motivation to an ordinary skilled artisan to modify an FXIa polypeptide such that the catalytic domain is inactive. 
In response to Applicant’s second argument, i.e., the claimed polypeptides are not themselves inhibitors of FXIa, but rather are reversal agents that are designed to inhibit inhibitors of FXIa, it is found unpersuasive. Pursuant to MPEP § 2144, a difference in objectives, if any, does not defeat the case for obviousness because the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) …”  In the instant case, the fact that the combination of references fail to recognize modified FXIa polypeptides as reversal agents that can be used to reverse the effects of FXIa inhibitors and by virtue of their reduced catalytic activity, reverse their effects such as their anticoagulant effects does not preclude a finding of obviousness.  Rather, the instantly claimed invention is directed to a product, i.e., a modified human FXIa polypeptide, comprising a specific amino acid sequence, i.e., SEQ ID NO: 2.  This amino acid sequence must contain two mutations; namely, C482S and S557A.  As discussed in the rejections above, the combination of references suggest this claimed product.  The intended use of the instantly claimed product does not impart a structural limitation that a combination of prior art references need to teach and/or suggest.

Accordingly, the rejections of claims 1, 9-10, 13, 16, 18, 20, 22-23, 26-27, and 36 are maintained as Applicants’ arguments are found unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654